IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00161-CR

JULIO ROSAS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2006-1614-C2


                         MEMORANDUM OPINION


      Julio Rosas was convicted of possession of a controlled substance, cocaine, and

sentenced to 18 months in a state jail facility. See TEX. HEALTH & SAFETY CODE ANN. §

481.115(b) (Vernon 2003).    The sentence was suspended and Rosas was placed on

community supervision.      His community supervision was eventually revoked and

Rosas was sentenced to 18 months in a state jail facility and a $1,000 fine. Rosas

appealed that conviction but has now filed a Motion to Dismiss Appeal requesting this

Court to withdraw the notice of appeal and dismiss the appeal. Rosas personally

signed the motion to dismiss.
        Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed July 22, 2009
Do not publish
[CR25]




Rosas v. State                                                           Page 2